DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-4 and 6-7 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts to the amendments received on 07/14/2022. The Applicant’s claims 1-4 and 6-7 remain pending. The Applicant amends claims 1 and 7. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 1: 
a method for initializing an electronically slip-controllable power braking system after a startup, the power braking system being equipped with a pressure generator for conveying pressure medium in a pressure medium circuit, the pressure generator including a plunger unit made of a plunger cylinder, a plunger piston displaceably accommodated in the plunger cylinder, and a plunger work chamber delimited by the plunger cylinder and the plunger piston, whose volume assumes a maximum value when the plunger piston is located at a first end stop and whose volume assumes a minimum value when the plunger piston is located at a second end stop, and a motor activatable by an electronic control unit for actuating the plunger piston, the method comprising: selecting, by the electronic control unit, a characteristic, using which the plunger piston is actuated, according to an actuating speed corresponding to the characteristic, by the motor during initialization of the power braking system, wherein the characteristic is selected as a function of a provided piece of information about a position of the plunger piston at a beginning of the initialization; and implementing the selected characteristic by corresponding electronic activation of the motor, wherein an actuating speed of the plunger piston is reduced in relation to cases in which the position of the plunger piston is unknown at the beginning of the initialization, the actuating speed being reduced in a case of a provided piece of information in the electronic control unit about the position of the plunger piston at the beginning of the initialization or in a case of an absent piece of information about the position of the plunger piston at the beginning of the initialization in conjunction with a provided piece of information according to which a vehicle equipped with the power braking system is at a standstill.

The closest prior art of record Wupper (U.S. Patent 4,826,255) teaches initializing an electronically slip control braking system, which occurs after vehicle startup (Wupper, Col. 3 Line 65 to Col. 4 Line 9). Moreover, Wupper teaches a pressure generator for providing pressure to a pressure system (Wupper, Col. 3 Lines 50-65). Wupper also teaches that a plunger is located at a first end stop position to achieve a maximum volume (i.e., high pressure) (Wupper, Col. 5 Lines 7-10 and Col. 5 Lines 17-25, and Figure 1). Likewise, Wupper teaches that the plunger can be located at a second end stop position to achieve a minimum volume (i.e., low pressure), Wupper, Col. 5 Lines 10-25 and Figure 1). Lastly, Wupper teaches a motor activated by control unit to activate the hydraulic pump, thus the plunger piston (Wupper, Col. 5 Lines 25-54 and Figure 1).
Wupper does not teach the method to include selecting, by the electronic control unit, a characteristic, using which the plunger piston is actuated, according to an actuating speed corresponding to the characteristic, by the motor during initialization of the power braking system, wherein the characteristic is selected as a function of a provided piece of information about a position of the plunger piston at a beginning of the initialization; and implementing the selected characteristic by corresponding electronic activation of the motor, wherein an actuating speed of the plunger piston is reduced in relation to cases in which the position of the plunger piston is unknown at the beginning of the initialization, the actuating speed being reduced in a case of a provided piece of information in the electronic control unit about the position of the plunger piston at the beginning of the initialization or in a case of an absent piece of information about the position of the plunger piston at the beginning of the initialization in conjunction with a provided piece of information according to which a vehicle equipped with the power braking system is at a standstill.
Volz teaches an electronic control device (Volz, Col. 3, Lines 1-30), wherein the plunger piston is actuated by a motor (Volz, Col. 4, Lines 23-26) during the initialization of the power braking system (i.e., engaging ABS) (Volz, Col. 3, Lines 29-40). Volz also teaches that the plunger piston is actuated based on information, such as, the current position of the piston, current speed of the piston, and current speed of the motor, and taking selected actions (e.g., control of the motor and piston) based on the information received by the electronics (i.e., input signals to the controller) (Volz, Col. 2 Lines 20-26 and 40-43, Col. 10 Lines 23-48, and Col. 13 Lines 49-57).
However, Volz does not teach “an actuating speed of the plunger piston is reduced in relation to cases in which the position of the plunger piston is unknown at the beginning of the initialization, the actuating speed being reduced in a case of a provided piece of information in the electronic control unit about the position of the plunger piston at the beginning of the initialization or in a case of an absent piece of information about the position of the plunger piston at the beginning of the initialization in conjunction with a provided piece of information according to which a vehicle equipped with the power braking system is at a standstill,” as recited by claim 1.
As a result, Holler and Fuchs both separately and combined do not teach or suggest all the limitations of claim 1. Independent claim 7 recites limitations similar to those indicated above for claim 1 and are considered allowable for the same reasons. Dependent claims 2-4 and 6 are allowable for depending upon allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667  

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667